Advisory Action
Reissue Declaration
	In the current Reissue Declaration, the Applicant states each of issued independent claims 1, 7, 13 and 17 are each unnecessarily limited to a two dimensional (2D) antenna array.  
	Although, the Examiner agrees that the instant application corrects the error by removing the limitation directed to a two dimensional (2D) antenna array, in reviewing the parent reissue application (15/422,408), although citing a different error (‘N antenna elements’), the Examiner determined that at least new claim 19 does not recite ‘two dimensional (2D) antenna array’.   The Examiner concluded that the error set forth in the instant Reissue application was already previously corrected in the parent Reissue since at least claim 19 removed the limitation directed to ‘two dimensional (2D) antenna array’.  
	As set forth in MPEP 1414(II)(D)(2), “the examiner should check to ensure that the oath/declaration identifies an error which is still being corrected in the continuation application”.  The Examiner notes that the identified error directed to ‘two dimensional (2D) antenna array’ is not still being corrected since it was already corrected in the parent Reissue.
	The Examiner agrees with the Applicant that the granted claims in the parent reissue recite “transmission/reception of “a first CSI-RS corresponding to the same number of antenna ports and the first CSI-RS configuration and a second CSI-RS corresponding to the same number of antenna ports and the second CSI-RS configuration,” and the instant claims recite “a number of antenna ports, the number of antenna ports associated with aggregation of the at least two CSI-RS configurations  in a subframe,” and “receiving CSI-RSs in the subframe based on the number of antenna ports”. 
	The Examiner also agrees that the parent reissue application makes no mention of a “subframe”. However, with respect to correcting the error ‘in a different way’, the Examiner notes that the parent reissue corrected its error by removing the limitation set forth in its error statement. Likewise, the instant application corrected the error by removing the limitation set forth in the error statement.  
	The limitations directed to subframes and first/second CSI-RS configurations, as set forth by the Applicant are additional limitations that were broadened/narrowed with respect to the original patent 
	As set forth previously and herein, the issue is that the Applicant has already corrected the stated error since the parent reissue application includes at least one claim that does not recite a two-dimensional antenna array and thus this error cannot be considered to still be correcting the underlying patent. 

Rejection Under 35 U.S.C. §102
	The Applicant states Table 1 of Kang does not identify any antenna ports, much less “multiple antenna ports,” and does not identify any subframe. The Applicant states Tables 2 and 3 of Kang do not suggest aggregation of CSI-RS configurations. Table 2 involves the same parameters as Table 1, while Table 3 list subframe configurations for CSI-RSs and the corresponding periodicity and offset of CSI-RSs within that subframe configuration, in numbers of subframe. 
	With respect to Figure 13 and 14 of Kang, the Applicant states that the figures depict “position of all resource elements on which a CSI-RS can be transmitted,” indicating, “all resource elements corresponding to the CSI-RS subframe configuration number described in Table 1…and Table 2.” The Applicant states Kang does not suggest any aggregation of CSI-RS configurations. 
	The Examiner respectfully disagrees. 
	As set forth in claim 19, the claim recites inter alia “identifying a number of antenna ports, the number of antenna ports associated with aggregation of the at least two CSI-RS configurations in a subframe”. 
	In the Final Office action, the Examiner noted that Kang discloses ‘antennaPortsCount’, which denotes the number of antenna ports used for CSI-RS transmission. See col. 14, lines 38-53.  As further set forth in Table 4, ‘resourceConfig’ denotes a parameter indicating a CSI-RS configurations and 
	Thus, Kang meets the claimed identifying the number of antenna ports. 
With respect to associating the number of antenna ports with “aggregation of the at least two CSI-RS configurations in a subframe”, the Examiner notes that Table 4 shows that CSI-RS configurations can be identified. These configurations are also shown in Table 1 and 2 as set forth in the Final Rejection. 
In providing further details with respect to virtual cells, as set forth above and in the Final Rejection, col. 23, lines 40-49 expands on the teachings associated with virtual cells. In this case, both the virtual cell and the mother cell transmit a CSI-RS in the same subframe. In addition, Kang discloses that both the mother cell and the virtual cell can use the same CSI-RS configuration as well as overlapping configurations (e.g. both cells use configuration 0 but also virtual uses additional configurations of 5, 10, and 11).   The Examiner continues to consider this teaching to show the aggregation of at least two CSI-RS configurations since both use the same and additional configurations (aggregation of at least two CSI-RS configurations) in the same subframe.
	The Examiner notes that the significance of Table 1 of Kang is that it is used to show different CSI-RS pattern. This is consistent with col. 19, lines 26-37 of the underlying patent in which its Table 1 is also referenced to derive the CSI-RS pattern. 
	Thus, the Examiner does not find the Applicant arguments persuasive since Kang discloses of the aggregation of CSI-RS configurations as set forth above. 

/Ovidio Escalante/
Primary Examiner, Art Unit 3992
Conferee:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992